DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2020 has been entered in light of the RCE filed 22 September 2020. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 10 September 2020, Applicant argues the amendments to independent claims 5 and 17 overcome the prior art rejections under Costello in view of 
In particular, Costello in view of Perouse fail to teach, inter alia, a guidewire assembly having an outer sheath and an inner guidewire for passage through a guidewire collar on a tension arm of a prosthetic valve, as required by claim 5. McHugo and Hacohen, relied upon in the rejection to independent claim 5, also fail to teach this limitation.
Further, Costello in view of Perouse fail to teach, inter alia, a pusher sheath configured to engage with a guidewire collar on the prosthetic valve to push the valve from the compressed configuration within the catheter towards an expanded configuration, as required by claim 17. 
However, the claim amendments raise numerous new issues under 35 USC 112(b) and are outlined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 17, 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 introduces the term “a long axis” in line 32 and again, introduces the term “a long axis” on line 34. It is unclear whether the axis on line 34 is referring to the same long axis introduced on line 32 or a different long axis. Clarification is required. 
Claim 5 introduces the phrase “a length-wise cylindrical axis” in lines 18-19 and again introduces the phrase “a length-wise cylindrical axis” in line 39. It is unclear whether this second axis introduced on line 39 is referring back to the axis introduced in lines 18-19 or a different cylindrical axis. Clarification is required. 
Claim 5 states “wherein the compressed configuration of the transcatheter prosthetic valve is orthogonal to the axis of the first direction”. It is unclear what is meant by this phrase. The “first direction” refers to the direction of blood flow through the valve. It is unclear how the valve can be orthogonal to this axis. A specific axis of the valve (e.g. the long axis) could be oriented perpendicular to the first direction of the valve when the valve is disposed within the delivery catheter, for example. However, as written, it is wholly unclear how the compressed configuration of the valve can be orthogonal to the axis of the first direction and it is unclear how Applicant intends to limit the claim with this recitation. Clarification is required. 
Claim 19 recites the limitation “the valve” in line 1. There is insufficient antecedent basis for these limitations in the claim. Claim 5 was amended to recite a transcatheter prosthetic valve; claim 19 should be amended to reflect this change and overcome the rejection. 

Claim 17 was amended to recite “a [[the]] first height” on lines 11-12, “a [[the]] first lateral width” on line 12, “a [[the]]  second height” on lines 12-13, and the “a [[the]]  second lateral width” on line 13. These terms are introduced again on line 19-23. In the most recent amendment, Applicant merely changed “the” to “a” in lines 11-13 to correct antecedent basis issues. However, this was not sufficient because lines 19-23 actually define what is meant by these dimensions/phrases. Further, the claim is unclear because it’s unclear whether Applicant is referring to the same “first height”, “first lateral width”, “second height”, “second lateral width” in both parts of the claim or a different “first height”, “first lateral width”, “second height”, “second lateral width”.
Claim 25 recites “a hypotube sleeve, wherein the guidewire is disposed within the lumen of the hypotube sleeve…wherein the hypotube is configured as a pusher… to push on the guidewire collar and advance the valve”. Claim 17 was amended to recite “a pusher sheath….disposable over the guidewire… to engage the guidewire collar to push transcatheter prosthetic valve”. As written, it is unclear if Applicant is intended to recite a second hypotube sleeve in addition to the pusher sheath surrounding the guidewire shaft or if this is merely referring back to the pusher sheath introduced in 
Any dependent claim not specifically is addressed is rejected based on its dependency from independent claims 5 and 17. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        25 February 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771